Citation Nr: 0740084	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right fibula, including 
degenerative joint disease.  

2.  Entitlement to a separate rating for degenerative joint 
disease of the right ankle.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1943 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and August 2005 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

In September 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals of a fracture of the 
right fibula, including degenerative joint disease, are 
manifested by a slight ankle disability, with limitation of 
ankle motion to 10 degrees dorsiflexion and 40 degrees 
plantar flexion.  

2.  The degenerative joint disease of the right ankle is 
manifested by the same limitation of ankle motion, without 
any additional disability.  




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and not in excess 
thereof, for the service-connected residuals of a fracture of 
the right fibula, including degenerative joint disease have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5262 
(2007).  

2.  The criteria for a separate rating for degenerative joint 
disease of the right ankle have not been met.  38 C.F.R. 
§ 4.14 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA),VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant on March 2004 (prior to the 
September 2004 RO decision) and March 2005 (prior to the 
August 2005 RO decision).  These letters fully addressed all 
four notice elements and were sent prior to the initial AOJ 
decisions in this case.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The required notice was sent to the 
veteran in March 2006.  

Here, the veteran is challenging the evaluation of a service-
connected disability.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, VA's duty to notify in this case has been 
satisfied.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records.  The veteran has not identified any relevant private 
or other records which could be obtained.  He was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
also afforded a VA medical examination in August 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
June 2006, he indicated that he had no other information or 
evidence to give VA to substantiate his claim.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In April 1960, the RO granted service connection for 
residuals of a fracture of the fibula.  The evidence at that 
time included service medical records showing the veteran had 
injured his right ankle.  X-rays during service disclosed a 
simple oblique fracture of the distal end of the right 
fibula.  There were 2 fracture lines, but no displacement.  
The April 1960 VA examination include X-rays that revealed 
changes at the distal end of the tibia, which were compatible 
with minimal trauma.  

Based on the April 1960 VA examination, the April 1960 RO 
decision rated the disability as noncompensable under 
diagnostic code 5262.  That rating code provides that 
impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (2007).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2007).  

On the August 2004 VA examination, X-rays of the right ankle 
disclosed mild degenerative joint changes and mild deformity 
in the distal right fibula.  On the examination itself, the 
veteran reported that he no longer had ankle pain, and that 
his symptoms were primarily in his knees.  Physical 
examination showed there was no swelling or scars.  Plantar 
flexion was to 40 degrees and dorsiflexion was 10 degrees.  
The anterior drawer sign of the ankle was negative.  
Sensation was intact.  He was not tender to palpation over 
the medial or lateral malleolus.  The assessment was a healed 
right ankle fracture, no current pain.  

Subsequent VA outpatient clinic notes reflect treatment for 
knee pain and do not provide information to rate the service-
connected disability.  

At his September 2007 Board hearing, the veteran testified 
that he had knee pain, which limited his walking.  He used a 
cane.  In addition to other information provided, he 
described his knee treatments.  He reported that his 
condition had not significantly changed since his VA 
examination.  

Conclusion

The normal range of ankle motion goes to 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2007).  On the December 2004 VA 
examination, dorsiflexion was half of the normal range, being 
only 10 degrees.  Plantar flexion was also less than normal, 
at 40 degrees.  That is, out of a total normal range of ankle 
motion of 65 degrees, the veteran had lost 15 degrees, or 
almost a quarter of the range of motion.  This constitutes a 
slight disability and warrants a 10 percent rating under 
diagnostic code 5262.  Since other objective findings were 
normal, the evidence does not support a higher rating for a 
moderate or marked ankle disability.  

Separate Rating

The August 2004 X-rays of the right ankle disclosed mild 
degenerative joint changes as well as mild deformity in the 
distal right fibula.  Based on the X-ray findings, in the 
September 2004 rating decision, the RO added degenerative 
joint disease to the description of the service-connected 
disability.  Degenerative joint disease or arthritis can be 
rated as 10 percent disabling for those joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Code 5003 (2007).  
However, a 10 percent rating under diagnostic code 5003 would 
be an alternative to the 10 percent rating under diagnostic 
code 5262, and not an additional rating.  This is because the 
same disability manifestation cannot be compensated twice 
under different criteria.  38 C.F.R. § 4.14 (2007).  As 
applied to this case, the regulation means that the same 
limitation of ankle motion can not be compensated under two 
different rating codes.  There is no competent medical 
evidence that the degenerative joint disease of the ankle 
produces any additional disability beyond those 
manifestations rated under diagnostic code 5262.  Hence, 
there is no basis for a separate rating for the degenerative 
joint disease of the right ankle.   


Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board, as 
did the RO (see statement of the case dated in April 2006), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 10 percent disability rating for residuals of a fracture of 
the right fibula, including degenerative joint disease, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  

A separate rating for degenerative joint disease of the right 
ankle is denied.  


REMAND

The veteran contends that he has a right knee disability as a 
result of his injury in service and his service-connected 
right fibula fracture residuals.  A medical opinion on that 
point has not been obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the first two criteria have been met.  The VA 
clinical records establish that the veteran has a right knee 
disability.  He did fracture his right fibula during service 
and has service-connected residuals of that injury.  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As to the fourth factor, the record does not reveal 
sufficient competent medical evidence of record to make a 
decision on the claim for service connection for a right knee 
disorder.  

Considering these factors, along with the record and the 
veteran's testimony, the Board finds that a medical opinion, 
based on examination of the veteran, is desirable.  
Accordingly, the claim for service connection for a right 
knee disorder is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for an examination of his right knee.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  Any tests or 
studies needed to respond to the 
following should be done.  The examiner 
should respond to the following with 
complete explanations:

a.  What is the correct diagnosis for 
the veteran's current right knee 
disorder?  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran's current right knee 
disorder was caused by his injury in 
service?  

c.  Is it at least as likely as not 
that the veteran's current right knee 
disorder is proximately due to or the 
result of his service-connected right 
fibula disability?  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


